Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Dyson (US 2009/0265877) does not disclose a first extension extending upward from a battery housing, a second extension extending forward from a top of a first extension toward a suction motor and having an inclined surface on a rear surface of the second extension, an operation unit on the inclined surface to input a control instruction, the inclination of the inclined surface being different from the inclination of the first extension, and air exits being arranged in a circumferential direction with respect to an impeller rotation axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDREW A HORTON/Primary Examiner, Art Unit 3723